  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA       )
                               )    CRIMINAL ACTION NO.
   v.                          )       2:12cr84-MHT
                               )           (WO)
YOLANDA MOSES                  )


                            ORDER

    Based on the representations made in open court on

February 27, 2019, it is ORDERED that the court concurs

with the recommendation in the noncompliance summary

filed by the Probation Department (doc. no. 424).

    DONE, this the 27th day of February, 2019.

                                 /s/ Myron H. Thompson___
                             UNITED STATES DISTRICT JUDGE
